Citation Nr: 9900137	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for sinusitis.

4. Entitlement to service connection for left arm numbness.

5.  Entitlement to a compensable evaluation for a neck scar, 
a residual of a tooth extraction and abscess.

6.  Entitlement to an increased evaluation for hypertension.

7.  Entitlement to an increased evaluation for migraines, 
currently evaluated as 30 percent disabling.  

8.  Entitlement to a compensable evaluation for herpes 
simplex.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1993.

This case is before the Board of Veterans Appeals (BVA or 
Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (RO), which denied service connection for 
back problems, epididymitis, sinusitis and left arm numbness.  
The rating decision granted service connection for herpes 
simplex, and a neck scar, a residual of tooth extraction and 
abscess, each evaluated as noncompensable.  The rating 
decision also granted service connection for hypertension and 
migraine headaches, and assigned a 10 percent evaluation for 
each.  In a December 1993 rating decision the evaluation for 
migraines was increased to 30 percent. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains, in substance, that he incurred a back 
disability, epididymitis, sinusitis, and left-arm numbness 
while in the service.  The veteran further maintains that the 
current evaluations assigned for his neck scar, hypertension, 
migraines, and herpes simplex do not adequately reflect the 
severity of those disabilities.  Accordingly, a favorable 
determination has been requested.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claims of entitlement to 
service connection for a back disability, epididymitis, 
sinusitis, and left-arm numbness are well-grounded.  It is 
further the decision of the Board that the preponderance of 
the evidence is against the claims of entitlement to 
increased evaluations for a neck scar, a residual tooth 
extraction and abscess; hypertension; migraines; and herpes 
simplex.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for sinusitis, left arm numbness, a back disability, and 
epididymitis are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.  

2.  A neck scar, a residual tooth extraction and abscess, 
does not result in moderate disfigurement.

3.  Hypertension does not result in diastolic pressure 
predominately 110 or more with definite symptoms, nor is it 
manifested by a systolic pressure that is predominately 200 
or greater.

4.  The veteran's migraines do not result in very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability. 

5.  The veteran's herpes simplex does not result in 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for sinusitis, left arm numbness, a back disability, and 
epididymitis are not well-grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a compensable evaluation for a neck 
scar, a residual tooth extraction and abscess, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (1998). 

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998)

4.  The criteria for an evaluation in excess of 30 percent 
for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (1998). 

5.  The criteria for a compensable evaluation for herpes 
simplex have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic 
Code 7806. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran's service medical records have been associated 
with the claims file.  According to a June 1988 report of 
medical history, the veteran related having had back pain in 
August 1979.  He sought treatment from Dr. Donald A. Cooper 
and Dr. Gerald L. Christensen for curvature of the spine.  He 
was hospitalized for three days of checkups in February 1980.  
Treatment was discontinued and the condition was corrected in 
September 1980.  He underwent yearly check-ups for the next 
three years which were normal.  

The report of a July 1988 report of entrance medical 
examination shows that the veteran's spine, genitourinary 
system and sinuses were normal on clinical evaluation.  He 
was recommended for orthopedic evaluation and eventually was 
considered qualified for service.  

Attached to the veteran's July 1988 entrance medical 
examination are medical records from Gerald L. Christensen, 
D.C., including a statement received in July 1988.  In the 
correspondence, Dr. Christensen responded to a service 
department inquiry regarding curvature of the veteran's 
spine.  He stated that he had treated the veteran several 
times as a child, usually for mid-back or stomach aches.  He 
had seen the veteran three times in 1985, twice in 1986, and 
once in 1987.  He had noted no curvature of the spine.  Other 
than perhaps an occasional strain or sprain, he could foresee 
no difficulties.  

In a statement dated in July 1988, Dr. Christensen stated 
that he had initially treated the veteran for low back pain, 
and had treated him a few times since for mid-back pain.  He 
had seen the veteran less and less through the years, and 
stated that the veteran had no problems that would limit him 
physically.  

Dr. Christensen also submitted medical records showing 
treatment for the veteran in June 1981, which showed that the 
veteran complained of back pain of one or two years 
duration.  The veteran reported having seen a medical doctor 
for a back problem, and that a hospital had performed a 
radiographic examination.  In addition, a June and July 1981 
health insurance claim form shows that the veteran was 
treated for subluxation, strain and sprain.  The form 
indicated slipped T-10 and L-5 vertebra which protruded on 
the intervertebral discs and produced pressure on the T-10 
and L-5 nerves, increasing lumbar lordosis.  

According to a July 1988 entrance report of medical history, 
the veteran indicated past or current recurrent back pain.  
He further reported that he had a back problem at the age of 
12, had seen a chiropractor for treatment, and had undergone 
a back check-up at the Community Memorial Hospital.  An 
examiner noted a possible slipped curvature of the spine and 
a diagnosis of slipped vertebrae was provided.  

During an orthopedic consultation conducted in July 1988, the 
veteran reported back pain starting at age eleven, at which 
point he saw a doctor and then a chiropractor.  Since that 
time he had been followed by the chiropractor.  The treatment 
consisted of manipulation which was last been provided two 
years earlier.  He had experienced no troubles since that 
time.  On radiographic examination, there was spina bifida at 
L5-S1, otherwise the examination was essentially normal.  
Physical examination was also essentially normal.  The 
diagnosis was sprain of the dorso-lumbar spine, treatment 
improved.  

In November 1988, the veteran was seen with complaints of 
left leg ache, left testicle pain and left groin pain of two 
days duration.  On physical examination, there was 
tenderness of the left epididymitis with no scrotal edema, 
color or discoloration.  The assessment was probable left 
epididymitis.  The veteran was seen again three days later.  
The symptoms had decreased but he was still a little sore.  
The assessment was left epididymitis responding well to 
treatment.  

In May 1989, the veteran was diagnosed with questionable 
seasonal allergic rhinitis.  

In October 1989, the veteran complained of back pain of less 
than 24 hours duration.  It was located at the middle back 
between the shoulder blades and went up to the neck, and had 
begun after he slept on his stomach with his arms underneath 
him.  He did not complain of radiating pain or paresthesia.  
Following physical examination the assessment was muscle 
spasm.  He was put on physical profile for seven days with a 
diagnosis of muscle spasm of the upper back.  

In February 1990, the veteran complained of a swollen left 
testicle two days after playing racquetball, somewhat painful 
and similar to epididymitis that he had two years earlier.  
On physical examination the testicle was mildly to moderately 
tender, with no edema or erythema, and the left inguinale 
lymphadenopathy was tender.  The assessment was epididymitis.  

In March 1990, the veteran complained of left upper back pain 
of two days duration, after wearing a heavy flak vest and 
carrying an M-16 over the left shoulder. He did not complain 
of paresthesia.  On physical examination, there was localized 
tenderness to palpation from the left scapula wing and up.  
No spasms were noted, and there was no tenderness over the 
spine.  The veteran had mild discomfort on the left shoulder 
with elevation above 90 degrees.  The assessment was muscle 
strain.  

In June 1990, the veteran complained of swollen testicles of 
three days duration, and reported chronic intermittent pain 
in the left testicle for over the last two years that lasted 
about two to three days, and often occurred after intercourse 
or walking long distances.  The examiner noted possible left 
epididymitis with possibly a slight increase in tenderness 
compared to the right side.  The assessment was epididymitis 
and possible orchialgia syndrome.  

The veteran was evaluated for chronic recurring epididymitis 
in July 1990.  Findings on physical examination were normal 
for both testicles.  The impression was chronic testicular 
pain, and a scrotal ultrasound was planned.  After three 
weeks of treatment, there was some swelling on the left side.  
The pain had improved but was still there.  The assessment 
was chronic epididymitis, and a urology consultation was 
planned.  

The veteran underwent an ultrasound examination of the 
testicles in July 1990, due to complaints of left testicle 
pain.  The right testicle was within normal limits for size 
and echogenicity.  The left testicle was within normal limits 
for size.  There was a small area of decreased echogenicity 
on the upper pole consistent with artifact, as it could not 
reproduced on transfer scan.  There were no definite masses.  

In August 1990, the veteran returned for a visit after the 
scrotal ultrasound examination.  It was noted that the 
ultrasound findings were normal,  and that there was no need 
for further evaluation.  

On a January 1991 Dental Patients Medical history, the 
veteran provided a history of back muscle spasms, and 
seasonal hay fever.  

A June 1991 report of medical examination provides that the 
veteran's sinuses, and spine and other musculoskeletal system 
were normal on clinical evaluation.  The veteran's genito-
urinary system was noted to be abnormal, with the only 
finding being that the veteran was circumcised.  

According to the report of a June 1991 report of medical 
history, the veteran denied sinusitis and affirmed that he 
had recurrent back pain.  He further reported treatment for 
epididymitis during basic training, and a back problem for 
which he had been treated by Dr. Christensen in Sidney, 
Montana.  

The physicians summary of the June 1991 report of medical 
history notes that the veteran had low back pain in August 
1979, from a dorsal and lumbar spine sprain.  He was treated 
with exercises, and manipulation by a chiropractor.  The 
veteran was treated for epididymitis in November 1988 with 
good results, and again in February and June 1990 with good 
results.  A urology consultation conducted in July 1990 
included an essentially normal ultrasound examination, a 
normal physical examination, and resulted in an impression of 
left chronic testicular pain.  

Physical examination in June 1991 revealed normal sinuses, 
normal upper extremities, a normal spine, and no findings 
relative to epididymitis. 

The veteran complained of allergic symptoms in April 1992.  
He was treated for and assessed with seasonal allergic 
rhinitis.  In November 1992, the veteran provided a history 
of bilateral sinus frontal headaches with migraines, worse on 
the left than the right.  He currently had no headaches or 
sinus congestion.  The assessment was possible seasonal 
allergic rhinitis and possible sinus-induced migraines.  In 
December 1992, the veteran reported three weeks of cold 
symptoms, sinus congestion, pressure, headaches, and tender 
ears.  The assessment was sinusitis.  

In November 1992, the veteran complained of pain on the left 
side of the back, following lifting heavy scrap metal 
containers.  The pain radiated to the anterior chest and 
upper left back.  The assessment was left suprascapular 
bursitis, and the veteran was prescribed medication.  He was 
put on a seven-day physical profile for left suprascapular 
bursitis.  

A December 1992 report of medical examination provides that 
the veteran's sinuses, spine and other musculoskeletal 
system, and genito-urinary system were normal on clinical 
evaluation.  

In December 1992, the veteran reported a three week history 
of sinus congestion, pressure, headaches, and cold symptoms.  
Physical examination resulted in a diagnosis of sinusitis.

In January 1993, the veteran complained of back pain of four 
days duration, since having moved two trailer loads.  The 
assessment was recurrent left trapezius 
muscle/suprascapular/subscapular pain, rule out degenerative 
disc disease/degenerative joint disease of the cervical 
spine.  

In January 1993, the veteran complained of sharp left middle 
and upper trapezius pain along with numbness and tingling of 
the left hand of five days duration.  The pain was 
intermittent, improving and had commenced for no apparent 
reason.  It was worse with bending or sitting, and better 
with lying down.  It had occurred about twice a month for 
three years.  The conclusion was derangement of number 5.  
The principle of treatment was posture correction.  Physical 
therapy was provided.  

The veteran underwent a cervical x-ray in January 1993.  A 
history of recurrent suprascapular and subscapular back pain 
was provided.  The examination revealed a normal cervical 
spine, with an addendum that the most superior aspect of the 
dens was not well-visualized due to overlapping structures; 
and normal appearance to the upper thoracic spine, limited 
due to lateral film secondary to technical and overlapping 
osseous structures.  

The veteran was provided physical therapy for the back from 
January 1993 to early March 1993, when he was still tender 
but better.  On physical examination, minimal tenderness 
persisted.  The assessment was that goals had been achieved 
by March 1993.  

Turning to post-service medical records, a June 1993 report 
from Roger S. Williams, M.D., indicates that he had consulted 
the veteran for a number of neurological complaints.  The 
veteran dated the onset of his problems to three years 
earlier when he was under strenuous physical demands in the 
military.  For example, the veteran began to notice a great 
deal of discomfort in his neck and in the muscles of the 
upper back.  He also began to have frequent headaches both of 
tension and migrainous vascular type.  The vascular headaches 
of migraine type typically began in the frontal region and 
were preceded by visual scintillations and/or fortifications.  
These headaches tended to be much more severe and could be 
associated with nausea but seldom vomiting.  They tended to 
last several hours to a day.  The tension headaches were more 
diffuse, non-throbbing, not associated with visual blurring, 
and were often associated with intense discomfort in the 
muscles of the neck and upper back.  He could also have 
muscular discomfort and painful stiffness in the neck without 
much in the way of headaches.  Occasionally, when the 
muscular discomfort was prominent he had paresthetic numbness 
in the left hand.  His symptoms had not been improving since 
he left the military.  The veteran also reported a tendency 
to hypertension, a history of allergies but probably not of 
asthmatic bronchitis.  

On physical examination, the veteran reported having a mild 
headache.  He had some tenderness of the temporalis muscles 
on both sides and gentle digital occlusion of the superficial 
temporal arteries ameliorated the pain somewhat.  He also 
currently had painfully restricted range of motion of the 
neck with a positive impingement sign when his head was back 
and to the right.  Pain radiated to the right shoulder but 
not into the arm.  There was no tenderness or Tinels sign at 
the posterior cervical triangle.  He had a full and painless 
range of motion of the shoulders, no low back pain and no 
restriction of the lumbosacral motion.  Neurological, sensory 
and motor studies showed normal findings.  

In summary, the veteran's case was noted to be complicated.  
There were elements of both vascular headaches of migraine 
type and fibromyalgia syndrome including muscular tender 
points and sleep disturbance  It was also possible that he 
had a more pervasive underlying sleep disorder.  Dr. Williams 
indicated that he would try a therapeutic trial of 
medications.  If the usual and simplest maneuvers for 
headache and fibromyalgia syndrome were ineffectual, an in-
depth diagnostic evaluation for a more pervasive sleep 
disorder was recommended.  

The report of an August 1993 VA general medical examination 
shows that the veteran complained of hypertension, migraine 
headaches for three years, sinusitis off and on, and herpes.  
On physical examination, his skin was essentially 
unremarkable.  His head, face and neck were unremarkable.  
His nose, sinuses, mouth and throat were normal.  The 
veteran's blood pressure was 120/80.  

The veteran also complained of episodic muscle spasm pain 
between the shoulder blades of three years duration, not 
currently present.  He reported receiving reflexology therapy 
and he was able to work out with weights.  Pain did not 
increase with cough or sneezing.  Flexion and extension of 
the thoracic spine were full with a pop with range of motion.  
Cervical spine motion was full.  There was good strength of 
muscles and no sensory deficits.  Median and ulnar nerve 
studies revealed findings which were within normal limits.  
The diagnosis was deferred or not determined.  

A paranasal sinus x ray study showed unremarkable findings.  
A radiographic examination of the thoracic spine was notable 
for mild dextroscoliosis with an unremarkable study 
otherwise.  

The report of a dental consultation reviewed the history of 
the veteran's removal of four wisdom teeth while on active 
duty, and subsequent incision and drainage for pain and 
swelling of the left side of the jaw.  Currently, he had a 
scar on his left neck about 2  3 cm. by 5  6 cm.  It was 
slightly discolored from the adjacent tissue, and no major 
scarring was noted.  The veteran appeared to have recovered 
totally from the incision and drainage.  

A May 1994 report from Dr. Williams indicates that he treated 
the veteran for migraine like headaches that continued in an 
unacceptably frequent and severe fashion.  Since first having 
been seen about one year earlier, the veteran had tried 
several things.  A noticeable improvement in headaches had 
not been achieved, but the veterans sleep quality was 
improved.  He was still prone to excessive daytime sleepiness 
and fatigue.  He took medications for abortive therapy.  
Typical migraine headaches were occurring about three times 
per week, and lasted for an average of about three hours.  
Occasionally, they were so severe that they interfered with 
his work, and occasionally he had to retire to bed.  He had 
modified his lifestyle substantially.  He tried to stick with 
special diets for those with migraines and allergies and 
avoided alcohol entirely.  

Of some concern was that the scintillations that normally 
preceded his headaches were now present almost all of the 
time.  He was free of headaches between the typical migraine 
attacks, but the visual phenomena were now almost continuous.  
His visual acuity was only slightly impaired.  His headaches 
were almost always on the left side, and he had no other 
focal neurological deficits apart from visual obscuration.  

On physical examination, the veteran's blood pressure was in 
the high normal range.  Neurological examination was 
normal in detail.  In summary, the veteran continued to have 
vascular headaches, of fairly typical migraine type.  The 
resistance of these headaches to conventional medications, 
and the persistence of visual phenomena, made the examiner 
more than usually concerned about the possibility of more 
serious underlying structural pathology, such as arterial 
venous malformation.  A CT of the brain was suggested.  
Medications and a treatment plan were suggested in detail.  

VA outpatient records show that the veteran complained of 
twice-weekly headaches in January 1994.  From April to June 
1994, he reported that he had headaches three to four times a 
week, preceded by an aura.  He was provided various 
medications.  A July 1994 CT scan of the brain was normal.  

Complaints of headaches continued in October 1994, and the 
veteran was provided a neurological consultation.  
Neurological examination was normal and found no 
abnormalities.  The impression noted that the veteran was 
angry about his medical care.  The examiner informed the 
veteran that cooperation was often very important in finding 
reasonable treatment.  The examiner recommended a book 
concerning headaches and gave the veteran some medication to 
relieve muscle stress.  

In January 1995, the veteran's blood pressure was 158/100.  
In various appointments in February 1995, he noted that he 
had about four or five headaches a month.  The veteran was 
assessed with mild hypertension, and it was noted that the 
veteran's headaches affected his hypertension.  Diastolic 
readings were never above 104, and systolic readings were 
never above 162.  He was diagnosed with labile, mild 
hypertension.  

In May 1995, the veteran stated that his headaches occurred 
about four or five times a week.  They were not as severe as 
before.  He thought that fluorescent lights and NutraSweet 
made them more severe.  On examination, the veteran was 
alert, awake, and brighter and more cheerful than in the 
past.  In June 1995, the veteran's blood pressure was 
138/102, sitting, and he complained of a mild to moderate 
headache that day.  The diagnosis was mild hypertension.  

The veteran was provided a VA examination in November 1995.  
He reported complaints of headaches starting with an aura of 
jagged multiple lines on the right visual field and 
occasionally on the left.  Twenty minutes later, he would get 
a headache, usually on the left side of the head over the 
left eye and feeling like a steady dull pain.  He graded them 
as 5 or 6 out of 10, and associated them with nausea.  They 
did not prevent activities of daily living.  

A second type of headache was localized on the right side of 
the head and occurred about 10 percent of the time, or four 
times a month.  It consisted of severe pain and steady 
throbbing with photophobia, nausea and vomiting.  The veteran 
had to lay down and interrupt his work to get relief.  On two 
occasions, these headaches were accompanied by left-side 
numbness for several hours.  The veteran had tried several 
types of medication.  Overall, he said that the headaches 
were decreasing in frequency.  They were triggered by 
NutraSweet, monosodium glutamate, and bananas.  On physical 
examination, the veteran's blood pressure was normal.  The 
diagnosis was essential hypertension, well-controlled on drug 
therapy without evidence of end organ damage.  

Cranial nerve examination was normal, fundi were normal, and 
visual fields were full by confrontation.  Facial sensation 
was normal and there was facial symmetry.  Motor examination 
showed normal tone and bulk.  Strength was 5/5 throughout, 
tested in detail.  Deep tendon reflexes were symmetric and 1+ 
throughout.  Sensory and cerebellar testing were normal.  
Gait was normal and fine-finger movements were intact.  
Neurological examination was within normal limits.  The 
impression was incapacitating migraine headaches, the 
frequency of which had improved over the last three or four 
months.

The report of a January 1997 VA hypertension examination 
shows that the veteran reported treatment after military 
service for hypertension.  Currently, he took no medication, 
as his blood pressure was in the upper normal range.  He also 
reported severe intractable vascular type headaches treated 
with Imitrex and Midrin.  These were quite disabling, and the 
veteran had been followed closely at the Minneapolis VAMC.  
The veteran reported developing intrascapular and scapular 
back pain in 1989, that was thought to be of myofascial 
origin.  A private doctor had opined that it was 
fibromyalgia.  The veteran was currently asymptomatic.  The 
pain was apparently related to physical exertion and was 
resolved.  The veteran reported that a residual scar from the 
draining of an abscess was also asymptomatic.  He reported 
having had chronic allergies since age 16.  

On physical examination, the veteran veteran's blood pressure 
was within normal limits, and a general physical examination 
was essentially normal.  Fundi showed no evidence of chronic 
hypertension, external genitalia were normal, and there was 
no oral pathology.  There was a two centimeter well healed, 
non tender scar some four centimeters below the mid-left 
mandible.  The assessments were hypertension, now controlled 
by non-pharmacologic means; chronic headaches, vascular type 
requiring constant medical therapy; status post drainage of 
abscess perioral following wisdom tooth extraction, 1991, 
healed without residual; chronic allergies; and asthma, onset 
circa 1996, well controlled.  

According to the report of a January 1997 VA skin 
examination, the veteran reported an asymptomatic scarred 
area on the left submandibular area which he related to an 
abscess following a wisdom tooth extraction, and a history of 
recurrent genital herpes that resulted in tender painful 
areas on the penile shaft, and affected areas on the lower 
part of his abdomen.  The herpes began in 1990.  He had two 
episodes of herpes labialis of the right lip and chin area.  
The genital herpes had recurred about every other month, and 
now recurred about twice a year.  He used oral medication and 
an ointment which dramatically decreased the duration and 
severity of his symptoms.  He said that he had no residual 
scars or active herpes at the present time.  

On physical examination, the left submandibular area had a 
0.3 centimeter by 2.0 centimeter violet, depressed, somewhat 
fixed liner scar, without tenderness.  There was no evidence 
of active genital herpes or other skin abnormalities on the 
penis, anterior abdomen, or lip and chin.  The pertinent 
impressions were left submandibular area scar; and history 
classic for genital herpes with veteran reporting history of 
what sounded to be consistent with herpes labialis, neither 
of which were currently active at the present examination.  

According to the report of a January 1997 VA dental 
examination, physical examination revealed that the veteran 
had a two centimeter scar under the left mandible which was 
mildly unsightly.  The impression was resolved mandibular 
infection with residual scar from incision and drainage.  

According to the report of a January 1997 VA neurological 
examination, the veteran reported a history of headaches 
since 1991 after leaving Turkey.  He has had up to three to 
five headaches a week.  He described them as a constant sharp 
pain over the left side of his head not preceded by any 
visual aura, associated with photophobia and phonophobia, and 
occasionally with nausea lasting several hours.  He had tried 
multiple anti-migraine medications that did not help.  The 
veteran was treated at the Minneapolis VAMC in 1994 and 1995, 
and currently was seen by a private neurologist.  

Cranial nerve examination revealed a normal visual filed, and 
pupils were equal, round and reactive to light.  Lumbar x-ray 
studies revealed normal findings.  The assessment was that 
the veteran probably had migraine headaches.  Preventative 
therapy for migraines in the past was complicated by a 
history of asthma.  His headaches were currently successfully 
treated with Durradrin, Aspirin and occasional subcutaneous 
injection of Imitrex.  

II.  Service Connection Claims

The legal question to be answered initially is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that these claims are not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 [or 1131] (West 
1991); 38 C.F.R. § 3.303 (1998).  However, [a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veterans claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A.  Entitlement to service connection for a back disability.

Based on a careful review of the record, the Board finds that 
the veterans back disability pre-existed service.  The Board 
also finds that the veteran had painful episodes of back pain 
in service.  However, there is no competent medical evidence 
that the veteran's pre-existing back disability was 
aggravated by his service.  Ideally, a medical opinion 
asserting such aggravation would be based on a review of the 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Various private and VA post-service medical records 
demonstrate that the veterans back is currently normal.  Dr. 
Williams June 1993 medical report provides that the veteran 
had no low back pain or restriction of lumbosacral motion.  
While the veteran did have painfully restricted motion of the 
neck with a positive impingement sign, Dr. Williams did not 
provide a diagnosis or assessment regarding the veteran's 
spine or back.  Significantly, Dr. Williams also failed to 
relate any neck complaints to the veteran's active service, 
complaints or injuries made during active service, or to any 
in-service aggravation of a pre-existing back disability.

The veteran's sole post-service diagnosis relating to his 
back consists of the report of an August 1993 VA examination, 
which provides a diagnosis of mild dextroscoliosis by 
radiographic examination, with unremarkable findings 
otherwise.  The examination report also provides that the 
veteran's cervical spine motion was full, and that his 
thoracic spine flexion and extension were full with a pop.  
There is no medical evidence in the record relating this 
single post-service diagnosis of dextroscoliosis to the 
veteran's active service, complaints or injuries made during 
active service, or to any in-service aggravation of a pre-
existing back disability.

Finally, although the veteran reported back pain during a 
January 1997 VA examination, his general physical examination 
and radiographic examination were normal.  The examiner noted 
that the veteran reported no current pain, and that his 
earlier pain apparently was related to physical exertion and 
was resolved.  Again, no opinion linking current pathology to 
service incurrence or aggravation was provided.

The Board is cognizant of the personal opinion set forth by 
the veteran that he incurred a back disability during active 
service.  However, while the veteran is competent to describe 
his observations relative to his health, as a layperson, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Id.  
Accordingly, because of the lack of competent medical 
evidence that the veteran's military service aggravated his 
pre-existing back disability, or caused a superimposed back 
disorder his claim is not well-grounded.  The appeal is 
denied.

B.  Entitlement to service connection for sinusitis, 
epididymitis and left arm numbness.

Based on a complete review of the record, the Board concludes 
that the medical evidence fails to show that the veteran 
currently suffers from either sinusitis, left arm numbness, 
or epididymitis that is related to service.  In this regard, 
a June 1993 private study revealed intact upper extremities 
notwithstanding the appellants complaints of left hand 
paresthesia; an August 1993 VA examination report was 
negative for complaints, findings, symptoms, or diagnoses of 
epididymitis, and his sinuses were then found to be normal.  
A January 1997 VA examination report indicates that the 
veteran's genitals were normal, and there is no postservice 
treatment or diagnosis of epididymitis noted.  Moreover, the 
January 1997 study, while finding evidence of chronic 
allergies, failed to diagnose sinusitis.  Finally, 
neurological study in January 1997 was negative for any left 
arm pathology.  

As a well grounded claim requires competent evidence of a 
current disability, usually shown by a medical diagnosis, 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); as well as 
competent evidence of a nexus between the inservice injury or 
disease and the current disability, Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); the Board finds that the absence of competent 
evidence showing evidence of a current disability that is 
related to service mandates that these claims be denied as 
not well grounded.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

III.  Increased Evaluation Claims

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The Board notes that 
the veteran has been afforded several VA examinations, and VA 
hospital and outpatient treatment records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

A.  Neck scar, a residual tooth extraction and abscess.

The Board notes that under the Rating Schedule, superficial 
scars that are poorly nourished and with repeated ulceration, 
or are tender and painful on objective demonstration, are 
evaluated as 10 percent disabling.  Scars may also be 
evaluated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.

According to the Rating Schedule, disfiguring scars of the 
head, face or neck warrant a noncompensable evaluation if the 
disfigurement is slight.  Moderate disfigurement warrants a 
10 percent evaluation  38 C.F.R. § 4.118, Diagnostic Code 
7800.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's neck scar as the 
competent medical evidence does not show that the scar 
results in moderate disfigurement.  In this respect, while a 
January 1997 study found the scar to be mildly unsightly, 
this description does not equate to moderate disfigurement 
and no impairment of neck function has been demonstrated.  
Finally, there is no evidence that the scar is tender, 
painful, or poorly nourished.  Indeed, the veteran himself 
reports that the scar is asymptomatic.  Accordingly, a 
compensable evaluation for scar, residual tooth extraction 
and abscess, is denied.

B.  Hypertension

In this case, the RO evaluated the veteran under Diagnostic 
Code 7101, for hypertensive vascular disease.  The Board 
notes that effective January 12, 1998, the VA revised the 
criteria for evaluating hypertension.  62 Fed. Reg. 65207-224 
(1997).  The Board notes that the RO evaluated the veterans 
claim under both the old and new rating criteria.  Karnas v. 
Derwinski,. 1 Vet. App. 308, 312  330 (1991) (where the law 
or regulations change while a case is still pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary).

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warrants a 
20 percent evaluation.  Diastolic pressure predominantly 100 
or more warrants a 10 percent evaluation.  A note provided 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension, prior to 
January 12, 1998.  Although VA and private post-service 
medical records provide numerous blood pressure readings for 
the veteran these records are negative for any diastolic 
readings of 110.  Accordingly, an evaluation in excess of 10 
percent for hypertension, prior to January 12, 1998, is 
denied.  

Under the provisions of the rating schedule effective January 
12, 1998, a 20 percent evaluation is assignable for 
hypertension when the diastolic pressure is predominantly 110 
or more, or when systolic pressure is predominantly 200 or 
more.  A 10 percent evaluation is assignable when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; and is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. 38 C.F.R. § 4.104, Diagnostic Code 
7101.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is also against an 
evaluation in excess of 10 percent for hypertension, on and 
after January 12, 1998.  As is evident from the evidence 
previously discussed the appellants diastolic pressure 
levels preclude an increased rating under the new 
regulations, and as a systolic reading of 200 or greater has 
never been recorded, let alone recorded on a persistent 
basis, it follows that an increased rating is not warranted 
under that clause as well.  Therefore, the benefit sought on 
appeal must be denied.

C.  Migraines

According to the Rating Schedule, migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrants a 30 percent 
evaluation.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrants a 50 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
migraines.  The Board notes that VA and private medical 
evidence demonstrates that the veteran uses prescription 
medication to treat his migraines.  In addition, according to 
a May 1994 private medical report, the veteran's complained 
that his headaches were occasionally so severe as to 
interfere with his work.  According to a November 1995 VA 
examination report, the veterans headaches made him lay down 
and interrupt his work.  The VA examination report provided 
an impression of headaches that were incapacitating.  The 
appellant, however, has not submitted any objective evidence 
that his headaches are productive of severe economic 
inadaptability.  For example, despite the veteran's 
complaints, he has submitted no personnel records showing 
missed work, decreased productivity, or interference with job 
performance.  Moreover, while outpatient treatment has been 
shown to be necessary, the frequency of this treatment is not 
objectively shown to cause a severe economic hardship.  
Consequently, the Board concludes that the appellants 
migraine headache disorder does not warrant an increased 
evaluation.

D.  Herpes Simplex

The veteran's herpes simplex is evaluated as analogous to 
eczema.  When an unlisted condition is encountered, it will 
be permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.  

Under the Rating Schedule, a noncompensable evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for herpes simplex.  There is no 
medical evidence that the veteran's service-connected herpes 
results in exfoliation, exudation, or itching of an exposed 
surface or extensive area.  Indeed, private and VA outpatient 
treatment reports are negative for current findings or 
symptoms of herpes simplex.  The report of a January 1997 VA 
skin examination indicates that the veteran reported no 
active herpes or residual scars.  Physical examination found 
no evidence of genital herpes or other skin abnormalities on 
the veteran's penis, abdomen, lips or chin.  The January 1997 
VA examination indicates that the veteran's external 
genitalia was normal.  Therefore, in the absence of active 
herpes or residuals therefrom an increased evaluation is not 
in order.  The benefit sought on appeal is therefore denied.

In denying increased evaluations the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellants claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Evidence of well-grounded claims of entitlement to service 
connection for a back disability, epididymitis, sinusitis, 
and left arm numbness not having been received, the appeal is 
denied.  

Increased evaluations for a neck scar, a residual tooth 
extraction and abscess; hypertension; migraines and herpes 
simplex are denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
